DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed August 31, 2022 has been entered. Claims 1-11 and 13-21 are now pending. Claims 1, 5, 11, 13, and 17 have been amended (despite claim 17 saying it is in original form on the filed claims and despite the Remarks on page 7 only stating that claims 1, 11, and 13 are amended). Claim 12 is canceled. Claim 21 is new. The rest of the claims are in original form. Claims 1 and 13 are the only independent claims.
The applicant’s Remarks, filed August 31, 2022, has been fully considered. The applicant argues under the heading “Rejection of Independent Claim 1 under §102” that Liu et al. (WO2017/142536 A1) does not teach recurrent neural networks or recurrent neural networks arranged as an acyclic graph, as now taught in the independent claims.
The applicant further argues under the heading “Rejection of Independent Claim 11 under §103” that although Hiruta teaches recurrent neural networks (RNNs), neither Liu nor Hiruta et al. (US2018/0017467 A1) teach recurrent neural networks arranged as an acyclic graph, as now taught in at least claim 1.
Claim 1 now recites:
A computer, comprising: 
a processor; and 
a memory, the memory including instructions executable by the processor to: 
predict one or more failures for each of a plurality of vehicle components by processing vehicle data with one or more recurrent neural networks arranged as an acyclic graph, wherein 
the vehicle data includes 
engineering test data, 
vehicle control data, 
vehicle service data, and 
vehicle environmental data, and wherein 
predicting the respective failures includes 
determining a remaining useful life for each of the plurality of vehicle components; and 
determine a vehicle optimization strategy by optimizing the remaining useful life for one or more of the plurality of vehicle components to avoid the respective failures, 

The phrase in the claims “arranged as an acyclic graph” can be found in at least paragraph 0025 of the published specification of the present application (Diamond et al. (US2021/0284179 A1)). Paragraph 0025 teaches that the RNN “can be interconnected in an acyclic tree structure of processing elements that mirrors the organization of vehicle systems, subsystems, and vehicle components.” 
Overall, paragraph 0025 teaches at least that various neural networks of various vehicle subsystems, for example the transmission and the brakes, can be formed together into a single acyclic tree structure, which can estimate the useful life of the vehicle. Paragraph 0025 teaches that “the acyclic tree structure of processing elements includes recurrent neural networks at nodes that input vehicle data and use memory to process time series data and that have been determined by training to contribute to estimates of vehicle remaining useful life.” Other nodes “that do not use memory or process input vehicle data” may use “sum of product calculations” to estimate life for that component or subsystem. This conserves computational power. Paragraph 0027 teaches that RNNs can be “combined with other processing nodes in an acyclic tree structure”. Therefore, it is not only RNNs that make up the acyclic tree structure but also “other processing nodes”. These other nodes could be a processing node that processes life calculations empirically instead of with an RNN. Ultimately, however, these processing nodes that make life calculations are formed into an acyclic tree structure which “mirrors the organization” of the vehicle as shown in Fig. 4. 
What is an “acyclic graph”? According to paragraph 0049, an example of an “acyclic graph” is “a tree”. Paragraph 0049, when discussing Fig. 3, teaches that subnetworks can be “arranged in the form of an acyclic graph such as a tree”. The point in this quote appears to be that, unlike some neural networks whose nodes are in the shape of a donut or other cyclic structure, the structure disclosed in the present system is acyclic. The acyclic structure has the feature that the nodes do not ultimately feed back into themselves. An acyclic structure does not form a closed loop.
Wikipedia, in the article on “recurrent neural network” (see the attached NPL) defines in the first sentence of the article that a recurrent neural network (RNN) as neural network “where connections between nodes can create a cycle, allowing output from some nodes to affect subsequent input to the same nodes.” Here, a cycle is a feedback feature. Acyclic lacks a feedback feature. 
Since a RNN is cyclic by definition, and since a tree is acyclic, what does it mean for the present claims to teach: “one or more recurrent neural networks arranged as an acyclic graph”? Does it mean that the individual subsystems can be cyclic, such as RNNs, but that the entire vehicle system as a whole is represented in acyclic form? This interpretation belies the specification. Paragraph 0005 states that Figs. 3 and 4 are “a diagram of an…example hierarchical recurrent neural network.” Overall, the examiner will rely on Figs. 3 and 4 of the present application for the acyclic tree structure that the applicant is claiming. 
Does any prior art teach: “predict one or more failures for each of a plurality of vehicle components by processing vehicle data with one or more recurrent neural networks arranged as an acyclic graph”? The examiner believes the answer is yes. The combination of Liu and Li teaches the independent claims, including this phrase. This will be demonstrated in more detail in the rejections below. 
Due to applicant amendments the grounds for rejection have changed. Please see rejections below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites:
The computer of claim 1, wherein 
the acyclic graph is one or more and wherein 
is provided torespectives.  

The antecedent to “the acyclic graph” in claim 11 is “an acyclic graph” in claim 1. As discussed in the interview on August 30, 2022 and stated in the examiner’s interview summary, the examiner believes that the disclosure teaches that, for each vehicle, there is a single tree structure that mirrors the structure of the vehicle system. The individual nodes of the tree can be made out of individual RNNs, or they can be made of other more simple failure prediction models such as empirical calculations using failure rates from statistical data. 
Yet each single vehicle system, as seen in Figs. 3 and 4, only has one tree structure, not “one or more” tree structures. Therefore the “acyclic graph” cannot be “one or more tree structures of recurrent neural networks”. The acyclic graph, which is in a tree structure, can have one or more RNNs. The acyclic graph has one or more branches as seen in Figs. 3 and 4. The acyclic graph can have a lower part and a higher part as seen in Figs. 3 and 4 and stated explicitly in paragraphs 0025 and 0049. But the acyclic graph is a single tree structure, not a graph made up of more than one tree structure. 
For examination purposes, the phrase “the acyclic graph is one or more acyclic graph is 
As a separate rejection, claim 11 also teaches:
is provided torespectives.  
The individual “recurrent neural network” mentioned in this clause cannot be “separate” from the overall tree that calculates remaining useful life. For examination purposes, this clause will be interpreted as: each recurrent neural network in the acyclic tree calculates the remaining useful life for its respective vehicle component or vehicle subsystem.
Claim 21 is rejected due to its dependency on claim 11. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 21 recites in part “the system of claim 11”. “The system” lacks antecedent basis. The examiner believes this should read “the computer of claim 11”. For examination purposes, that is how it will be interpreted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-11, 13, 14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO2017/142536 A1) in view of Li et al. (J. Li, X. Li and D. He, "A Directed Acyclic Graph Network Combined With CNN and LSTM for Remaining Useful Life Prediction," in IEEE Access, vol. 7, pp. 75464-75475, 2019, doi: 10.1109/ACCESS.2019.2919566), hereinafter Li.

Regarding claim 1, Liu teaches:
A computer (see Liu, paragraph 0024 for a “computing system”), comprising: 
a processor (see Fig. 1, item 106); and 
a memory, the memory including instructions executable by the processor to (see Fig. 1, item 108 and paragraph 0005): 
predict one or more failures for each of a plurality of vehicle components by processing vehicle data with one or more recurrent neural networks  (here and elsewhere the examiner has double struck through certain phrases to show what the examiner does and does not think is taught by the applied reference. The examiner thinks this makes for a clear Detailed Action in the interest of compact prosecution. With that in mind, see Liu paragraph 0066 for timing belt life. See paragraph 0067 for engine bearing life. See paragraph 0068 for engine life being related to water mixed with the oil. See paragraph 0070 for transmission life and fatigue, including life of individual “transmission components” such as individual gears. See paragraph 0076 for determining the “remaining life of the battery”. See paragraph 0049 for “wear and tear” essentially meaning “damage”. See paragraph 0064 for damage being related to the “expected life of various components”. See paragraph 0048 for using “machine learning” for damage analysis. See paragraph 0062 for using a neural network.), wherein 
the vehicle data includes 
engineering test data (see paragraph 0048 for using “published literature” for obtaining wear or life “models” with a “reliability component”. See also, paragraph 0062 for developing wear models based on statistical data collected for a vehicle and input into a cloud-based web service. See paragraph 0048 and Fig. 4, step 414 for “damage models” of components. See also Figs. 10E and 10F and paragraphs 0085-0086 for “expected values” (in contrast to “vehicle data”) that appear to be based on engineering test data.), 
vehicle control data (see Fig. 4, step 410. See paragraph 0062 for using vehicle speed and distance to determine damage. See paragraph 0066 for using acceleration data, tachometer data. See paragraph 0071 for RPM data.), 
vehicle service data (see paragraph 0050 for determining damage based on repair histories), and 
vehicle environmental data (see Fig. 5 and paragraph 0054 for using “weather” to determine component wear or damage. See also paragraph 0065, 0076, and 0078), and wherein 
predicting the respective failures includes determining a remaining useful life for each of the plurality of vehicle components (see paragraph 0065 for estimating “tread life” of a tire. See paragraph 0066 for determining “timing belt life”. See paragraph 0064 for generally considering the “expected life of various components”. See paragraph 0067 for “engine bearing life”. See paragraph 0085 for predicting “component failure” and setting a “flag” for maintenance or repair”. ); and 
determine a vehicle optimization strategy by optimizing the remaining useful life for one or more of the plurality of vehicle components to avoid the respective failures (see paragraph 0036 for incentivizing less damaging driving and thereby extending component life. See paragraph 0040 for adjusting driver rental charges based on damage amounts that would be incurred if a vehicle was driven on a particular route or in particular weather. This is done in order to reduce potential damage that would be incurred and the costs to the owner associated with that damage. When referring to damage in the disclosure, this is not damage in a general sense, but damage in a quantifiable sense and related to “damage” as a term in the art meaning accumulated wear on a component that affects component life.), 

Yet Liu does not explicitly further teach:
predict one or more failures for each of a plurality of vehicle components by processing vehicle data with one or more recurrent neural networks arranged as an acyclic graph.
However, Li teaches:
predict one or more failures for each of a plurality of vehicle components by processing vehicle data with one or more recurrent neural networks arranged as an acyclic graph (first note that this clause has written description in the specification of the present application because the overall remaining useful life calculation of the entire vehicle, which is a product of the acyclic graph, can simply state that the transmission, for example, will be the first to fail. Therefore, the overall graph can yield a prediction about “each of the plurality of vehicle components” even while the overall graph is still arranged as a collection of RNNs that themselves also can predict the failure of a transmission or other component. With all that in mind see Li. Li teaches in the Abstract a directed acyclic graph (DAG) network that is used to predict the remaining useful life (RUL) of a machine. In the example a turbofan engine is the machine. The specific case study of predicting the RUL of a turbofan and its subcomponents was used because actual failure data was available to use for model verification purposes. Yet t intent of the article is clearly to develop a method for a generalized machine life calculator using a DAG, as indicated in the first sentence of the first full paragraph on page 75466, which states that the paper “proposes a DAG network based on LSTM,” which is an RNN, to improve the RUL accuracy of “machines”. Figure 1 of Li (seen as Figure 1 of this Detailed Action) has a similar structure to that of Figs. 3 and 4 of the present application. Paragraph 0049 of the present application describes Fig. 3 as “a hierarchical network of connected of LSTM-RNN…arranged in the form of an acyclic graph such as a tree.” Paragraph 0052 the present application describes Fig. 4 as having a first lay of LSTM-RNN which are fed into the network to ultimately “form an overall remaining useful life estimate for a vehicle”. This is similar to Fig. 1 of Li which also uses LSTM. Li, on page 75467, explicitly states that LSTM is a RNN. The output of Figure 1 in Li is “RUL” or remaining useful life. Therefore, Li teaches a system made up of “one or more recurrent neural networks arranged as an acyclic graph” as also taught by the present application.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Liu, to add the additional features of: predict one or more failures for each of a plurality of vehicle components by processing vehicle data with one or more recurrent neural networks arranged as an acyclic graph, as taught by Li. The motivation for doing so would be “improve the prognostic accuracy” of the life results, as recognized by Li (see  Abstract). Furthermore, since the turbofan in Li includes an engine, fan, and other parts that are shared by an automobile (see Figure 6 of Li) it would be obvious to apply the teachings of Li to other systems with engines such as a vehicle. Also, the Abstract of Li makes clear that the proposed prediction method of Li is meant to be generalized to other machines.
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
In summary, the examiner believes that Liu teaches everything in this claim explicitly except determining failures with one or more recurrent neural networks specifically arranged as an acyclic graph. Li cures this deficiency.

    PNG
    media_image1.png
    326
    667
    media_image1.png
    Greyscale

Figure 1 – Fig. 1 of Li

Regarding claim 2, Liu and Li teach the computer of claim 1.
Liu further teaches a computer, the instructions including further instructions to 
process the vehicle data by uploading the vehicle control data and the vehicle environmental data to a cloud-based computing device with a computing device included in the vehicle (see Fig. 3 and paragraph 0044 for vehicle data being sent to a content delivery network (CDN), item 202).

Regarding claim 6, Liu and Li teach the computer of claim 1.
Liu further teaches a computer wherein 
the engineering test data includes component wear data based on empirical testing of one or more of the plurality of vehicle components (see paragraph 0062 for a system that gathers sensors data from particular components from a variety of vehicles, aggregates the data, and uses it to determine the life of the component. Using sensors to record wear data is engineering test data. No particular definition of the phrase is found in the specification.).

Regarding claim 7, Liu and Li teach the computer of claim 1.
Liu further teaches a computer wherein 
the vehicle service data includes data regarding repairs and routine maintenance performed on the vehicle including measurements of one or more of vehicle component wear and vehicle component replacement (see paragraph 0062 for determining damage to brakes using brake pad wear sensors and “periodically measuring wear, and inputting the data into a cloud-based web service that can estimate” damage and wear life. See paragraph 0059 for brake systems requiring period inspection, maintenance, or repair. See paragraph 0066 for relating engine oil leaks to oil change and top-up intervals.).  

Regarding claim 8, Liu and Li teach the computer of claim 7.
Liu further teaches a computer wherein 
the measurements of the vehicle component wear includes vehicle fluid analysis, including vehicle oil analysis (see paragraph 0059 for determining when inspection, maintenance, or repair are required based on data from a fluid level sensor. See also paragraph 0085 and Fig. 10E. See paragraph 0062 for low engine oil being related to engine failure. See paragraph 0066 for relating engine oil leaks to oil change and top-up intervals. See paragraph 0068 for engine oil becoming contaminated with water.).

Regarding claim 9 Liu and Li teach the computer of claim 1.
Liu further teaches a computer wherein 
the vehicle control data includes operating data for one or more of the vehicle components acquired by a computing device included in the vehicle, wherein the operating data includes data acquired by sensors included in the vehicle (see paragraph 0062 for determining damage to brakes using brake pad wear sensors. See paragraph 00847 and Fig. 10A for brake pedal data and sensor data from a brake pressure line. See also Fig. 10E and paragraph 0085 for estimating brake pad wear using vehicle data. See paragraph 0060 for brake pad wear sensors.).  

Regarding claim 10, Liu and Li teach the computer of claim 1.
Liu further teaches a computer wherein 
the vehicle environmental data includes data regarding vehicle operating conditions acquired by a computing device included in the vehicle, wherein vehicle operating conditions includes data acquired by sensor included in the vehicle (see Fig. 5 and paragraph 0054 for using “weather” to determine component wear or damage. See also paragraphs 0040, 0065, 0076, and 0078. See paragraph 0078 in particular for a “rain/snow detector” on the vehicle.)

Regarding claim 11, Liu and Li teach the computer of claim 1.
Yet Liu does not further teach:
A computer wherein 
the acyclic graph is one or more and wherein 
is provided torespectives.  
However Li teaches:
A computer wherein 
the acyclic graph is one or more see Li, figure 1, which is Figure 1 of this Detailed Action. See page 75467 under the heading “B. LSTM Network” for an LSTM being an RNN. ), and wherein 
is provided torespectivecomponent subsystems (see Li figure 1. On the left side of the graph there are many different features, or sensor inputs, that can be from different components of the fan. Each feature has its own LSTM. Since an LSTM is an RNN, Li teaches this claim limitation.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Liu and Li, to add the additional features of an acyclic graph in a tree structure said structure containing recurrent neural networks, and wherein each recurrent neural network is provided to calculate the remaining useful life for respective vehicle component subsystems, as taught by Li. The motivation for doing so would be “improve the prognostic accuracy” of the life results, as recognized by Li (see  Abstract). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 13, Liu teaches:
A method, comprising: 
predicting one or more failures for each of a plurality of vehicle components by processing vehicle data with one or more recurrent neural networks  (here and elsewhere the examiner has double struck through certain phrases to show what the examiner does and does not think is taught by the applied reference. The examiner thinks this makes for a clear Detailed Action in the interest of compact prosecution. With that in mind, see Liu paragraph 0066 for timing belt life. See paragraph 0067 for engine bearing life. See paragraph 0068 for engine life being related to water mixed with the oil. See paragraph 0070 for transmission life and fatigue, including life of individual “transmission components” such as individual gears. See paragraph 0076 for determining the “remaining life of the battery”. See paragraph 0049 for “wear and tear” essentially meaning “damage”. See paragraph 0064 for damage being related to the “expected life of various components”. See paragraph 0048 for using “machine learning” for damage analysis. See paragraph 0062 for using a neural network.), wherein 
the vehicle data includes 
engineering test data (see paragraph 0048 for using “published literature” for obtaining wear or life “models” with a “reliability component”. See also, paragraph 0062 for developing wear models based on statistical data collected for a vehicle and input into a cloud-based web service. See paragraph 0048 and Fig. 4, step 414 for “damage models” of components. See also Figs. 10E and 10F and paragraphs 0085-0086 for “expected values” (in contrast to “vehicle data”) that appear to be based on engineering test data.), 
vehicle control data (see Fig. 4, step 410. See paragraph 0062 for using vehicle speed and distance to determine damage. See paragraph 0066 for using acceleration data, tachometer data. See paragraph 0071 for RPM data.), 
vehicle service data (see paragraph 0050 for determining damage based on repair histories), and 
vehicle environmental data (see Fig. 5 and paragraph 0054 for using “weather” to determine component wear or damage. See also paragraph 0065, 0076, and 0078), and wherein 
predicting the respective failures includes determining a remaining useful life for each of the plurality of vehicle components (see paragraph 0065 for estimating “tread life” of a tire. See paragraph 0066 for determining “timing belt life”. See paragraph 0064 for generally considering the “expected life of various components”. See paragraph 0067 for “engine bearing life”. See paragraph 0085 for predicting “component failure” and setting a “flag” for maintenance or repair”.); 
determining a vehicle optimization strategy by optimizing the remaining useful life for one or more of the plurality of vehicle components to avoid the respective failures (see paragraph 0036 for incentivizing less damaging driving and thereby extending component life. See paragraph 0040 for adjusting driver rental charges based on damage amounts that would be incurred if a vehicle was driven on a particular route or in particular weather. This is done in order to reduce potential damage that would be incurred and the costs to the owner associated with that damage. When referring to damage in the disclosure, this is not damage in a general sense, but damage in a quantifiable sense and related to “damage” as a term in the art meaning accumulated wear on a component that affects component life.)

Yet Liu does not explicitly further teach:
predicting one or more failures for each of a plurality of vehicle components by processing vehicle data with one or more recurrent neural networks arranged as an acyclic graph.
However, Li teaches:
predicting one or more failures for each of a plurality of vehicle components by processing vehicle data with one or more recurrent neural networks arranged as an acyclic graph (first note that this clause has written description in the specification of the present application because the overall remaining useful life calculation of the entire vehicle, which is a product of the acyclic graph, can simply state that the transmission, for example, will be the first to fail. Therefore, the overall graph can yield a prediction about “each of the plurality of vehicle components” even while the overall graph is still arranged as a collection of RNNs that themselves also can predict the failure of a transmission or other component. With all that in mind see Li. Li teaches in the Abstract a directed acyclic graph (DAG) network that is used to predict the remaining useful life (RUL) of a machine. In the example a turbofan engine is the machine. The specific case study of predicting the RUL of a turbofan and its subcomponents was used because actual failure data was available to use for model verification purposes. Yet t intent of the article is clearly to develop a method for a generalized machine life calculator using a DAG, as indicated in the first sentence of the first full paragraph on page 75466, which states that the paper “proposes a DAG network based on LSTM,” which is an RNN, to improve the RUL accuracy of “machines”. Figure 1 of Li (seen as Figure 1 of this Detailed Action) has a similar structure to that of Figs. 3 and 4 of the present application. Paragraph 0049 of the present application describes Fig. 3 as “a hierarchical network of connected of LSTM-RNN…arranged in the form of an acyclic graph such as a tree.” Paragraph 0052 the present application describes Fig. 4 as having a first lay of LSTM-RNN which are fed into the network to ultimately “form an overall remaining useful life estimate for a vehicle”. This is similar to Fig. 1 of Li which also uses LSTM. Li, on page 75467, explicitly states that LSTM is a RNN. The output of Figure 1 in Li is “RUL” or remaining useful life. Therefore, Li teaches a system made up of “one or more recurrent neural networks arranged as an acyclic graph” as also taught by the present application.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Liu, to add the additional features of predicting one or more failures for each of a plurality of vehicle components by processing vehicle data with one or more recurrent neural networks arranged as an acyclic graph, as taught by Li. The motivation for doing so would be “improve the prognostic accuracy” of the life results, as recognized by Li (see  Abstract). Furthermore, since the turbofan in Li includes an engine, fan, and other parts that are shared by an automobile (see Figure 6 of Li) it would be obvious to apply the teachings of Li to other systems with engines such as a vehicle. Also, the Abstract of Li makes clear that the proposed prediction method of Li is meant to be generalized to other machines.
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 14, Liu and Li teach the method of claim 13.
Liu further discloses a method further comprising 
processing the vehicle data by uploading the vehicle control data and the vehicle environmental data to a cloud-based computing device with a computing device included in the vehicle (for this rejection see the rejection of claim 2, which is substantially similar to this claim) .  

Regarding claim 17, Liu and Li teach the method of claim 13.
Liu further discloses a method further comprising 
operating the vehicle based on vehicle optimization strategy by downloading the vehicle control data from a cloud-based computing device (for this rejection see the rejection of claim 5, which is substantially similar to this claim).  


Regarding claim 18, Liu and Li teach the method of claim 13.
Liu further discloses a method wherein
the engineering test data includes component wear data based on empirical testing of one or more of the plurality of vehicle components (for this rejection see the rejection of claim 6, which is substantially similar to this claim). 

Regarding claim 19, Liu and Li teach the method of claim 13.
Liu further discloses a method wherein 
the vehicle service data includes data regarding repairs and routine maintenance performed on the vehicle including measurements of one or more of vehicle component wear and vehicle component replacement (for this rejection see the rejection of claim 7, which is substantially similar to this claim).  

Regarding claim 20, Liu and Li teach the method of claim 19.
Liu further discloses a method wherein 
the measurements of the vehicle component wear includes vehicle fluid analysis, including vehicle oil analysis (for this rejection see the rejection of claim 8, which is substantially similar to this claim).

Regarding claim 21, Liu and Li teach the computer of claim 11. 
Yet Liu does not explicitly further teach:
A system wherein
the acyclic graph is a tree structure including the one or more recurrent neural networks.
However Li teaches:
A system wherein
the acyclic graph is a tree structure including the one or more recurrent neural networks (see Li Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Liu and Li, to add the additional features of a computer wherein the acyclic graph is a tree structure including the one or more recurrent neural networks, as taught by Li. The motivation for doing so would be “improve the prognostic accuracy” of the life results, as recognized by Li (see  Abstract). Furthermore, since the turbofan in Li includes an engine, fan, and other parts that are shared by an automobile (see Figure 6 of Li) it would be obvious to apply the teachings of Li to other systems with engines such as a vehicle. Also, the Abstract of Li makes clear that the proposed prediction method of Li is meant to be generalized to other machines.
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.



Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view Li in further view of Patnaik et al. (US2021/0181737 A1).  

Regarding claim 5, Liu and Li teach the computer of claim 1.
Liu further teaches a computer, the instructions including further instructions to 
download the vehicle optimization strategy to a second computer included in a vehicle (see paragraph 0036 for presenting a driver with an incentive and reward for low-damage driving. See Fig. 3 for the information being downloaded to customers, item 374, from the CDN, item 202. See also paragraph 0040 for using webservers to disseminate data and pricing information to vehicle owners.);
Yet Liu does not further teach:
wherein the second computer is programmed to operate the vehicle based on the downloaded vehicle optimization strategy 
However, Patnaik teaches:
wherein the second computer is programmed to operate the vehicle based on the downloaded vehicle optimization strategy (see Fig. 10, step 1012 and paragraphs 0005 and 006 for corrective action including adjust a position of a vehicle in a lane to minimize impact and avoid a failure, pulling over, or notifying a remote service center). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Liu and Li, to add the additional features of: wherein the second computer is programmed to operate the vehicle based on the downloaded vehicle optimization strategy, as taught by Patnaik. The motivation for doing so would be to avoid the failure or reduce the probability of the failure, as recognized by Patnaik (see paragraph 0008). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 3, 4, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view Li in further view of Garo (DE 10 2016 002698 A1). 

Regarding claim 3, Liu and Li teach the computer of claim 1.
However, Liu and Li do not explicitly further teach:
A computer wherein 
the vehicle optimization strategy includes determining the vehicle control data that avoids the failures by operating the vehicle based on one or more of the plurality of vehicle components with the most remaining useful life. 
Yet Garo teaches:
A computer wherein 
the vehicle optimization strategy includes determining the vehicle control data that avoids the failures by operating the vehicle based on one or more of the plurality of vehicle components with the most remaining useful life (see Garo, page 2 of the attached English translation, for a vehicle with two batteries that draws power from the battery with more life “so there is no ‘weakest battery’, which fails earlier than the other battery.” See also page 4 for a “wear indicator” on the batteries that prevents a battery from being “further worn” so that “the life of the battery and thus the life of the whole system…is extended.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Liu and Li, to add the additional features of a computer wherein the vehicle optimization strategy includes determining the vehicle control data that avoids the failures by operating the vehicle based on one or more of the plurality of vehicle components with the most remaining useful life, as taught by Garo. The motivation for doing so would be to have a way of “maximizing the lifetime of this overall system in a motor vehicle” so that “the life of the battery and thus the life of the whole system…is thus extended”, as recognized by Garo (see pages 2 and 4). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 4, Liu, Li, and Garo teach the computer of claim 3.
However, Liu and Li do not explicitly further teach:
A computer wherein 
operating the vehicle based on the vehicle components with the most remaining useful life includes one or more of, 
when two or more battery cells can be used to operate the vehicle, selecting a battery cell with the fewest charge/discharge cycles for operating the vehicle or, 34Atty. Doc. No. 84210912(65080-3502) 
when two or more transmission gears can be selected for operating the vehicle, selecting a transmission gear with the least wear.  
Yet Garo teaches:
A computer wherein 
operating the vehicle based on the vehicle components with the most remaining useful life includes one or more of, 
when two or more battery cells can be used to operate the vehicle, selecting a battery cell with the fewest charge/discharge cycles for operating the vehicle (see Garo, page 2 of the attached English translation, for a vehicle with two batteries that draws power from the battery with more life “so there is no ‘weakest battery’, which fails earlier than the other battery.” See also page 4 for a “wear indicator” on the batteries that prevents a battery from being “further worn” so that “the life of the battery and thus the life of the whole system…is extended.” See the first paragraph on page 2 for “the life of a battery” depending “on how it is charged over time followed by a discussion of charging till reaching a “certain state of charge” and then discharging “until it has fallen below a certain state of charge” which “wears out the battery and thus negatively affects its life”.) or, 34Atty. Doc. No. 84210912(65080-3502) 
when two or more transmission gears can be selected for operating the vehicle, selecting a transmission gear with the least wear.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Liu, Li, and Garo, to add the additional features of a computer wherein operating the vehicle based on the vehicle components with the most remaining useful life includes one or more of, when two or more battery cells can be used to operate the vehicle, selecting a battery cell with the fewest charge/discharge cycles for operating the vehicle, as taught by Garo. The motivation for doing so would be to have a way of “maximizing the lifetime of this overall system in a motor vehicle” so that “the life of the battery and thus the life of the whole system…is thus extended”, as recognized by Garo (see pages 2 and 4). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 15, Liu and Li teach the method of claim 13. 
However, Liu and Li do not further teach:
A method wherein 
the vehicle optimization strategy includes determining the vehicle control data that avoids the failures by operating the vehicle based on one or more of the plurality of vehicle components with the most remaining useful life.  
Yet Garo teaches:
A method wherein 
the vehicle optimization strategy includes determining the vehicle control data that avoids the failures by operating the vehicle based on one or more of the plurality of vehicle components with the most remaining useful life (for this rejection see the rejection of claim 3, which is substantially similar to this claim).

Regarding claim 16, Liu, Li, and Garo teach the method of claim 15. 
However, Liu does not further teach:
A method wherein 
operating the vehicle based the vehicle components with the most remaining useful life includes one or more of 
selecting battery cells with the fewest charge/discharge cycles for operating the vehicle or, 36Atty. Doc. No. 84210912(65080-3502) 
when two or more transmission gears can be selected for operating the vehicle, selecting the transmission gear with the least wear.  
Yet Garo teaches:
A method wherein 
operating the vehicle based the vehicle components with the most remaining useful life includes one or more of 
selecting battery cells with the fewest charge/discharge cycles for operating the vehicle or, 36Atty. Doc. No. 84210912(65080-3502) 
when two or more transmission gears can be selected for operating the vehicle, selecting the transmission gear with the least wear (for this rejection see the rejection of claim 4, which is substantially similar to this claim).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mian et al. (US2010/0100275 A1) teaches a system for analyzing the life of a vehicle component using, in paragraphs 0055 and 0102 “Bayesian or neural network processing”. 
Griffiths et al. (US2021/0016786 A1) teaches a method for predicting vehicle failures. The system collects sensor data, diagnostic trouble codes (DTCs), and other data, such as in paragraph 0006 and Fig. 4. a DTC on the engine state. Paragraph 0124 starts a section on “Bayesian Model,” which, according to the definition in Wikipedia, is in an acyclic tree structure. 
Senzer (US2022/0114560 A1) teaches a system for determining the operation life of a vehicle by obtaining data from sensors, maintenance records, and other vehicles. The life predictor in paragraphs 0022 and 0082 uses a decision tree or neural network. The latter paragraph defines machine learning as including a neural network. Once a failure is predicted an alert is provided to an owner, driver, of fleet manager, etc.
Cella (US2021/0287459 A1). See Cella paragraph 0807 for a Bayesian network being a directed acyclic graph. See paragraph 0758 for the cloud computing platform 60124 using neural networks for failure forecasting and predictive maintenance of one or more components of the vehicle 60104 using the digital twin 60136.See paragraph 0729 for Fig. 59 representing at least a vehicle and its “digital twin” which is a digital model of the vehicle used, according to paragraph 0758, for “failure forecasting and predictive maintenance”. 
Wikipedia, “Bayesian network”. The article defines in the first sentence of the article that a Bayesian network is a probabilistic graphical model that represents a set of variables and their conditional dependencies in a directed acyclic graph (DAG).” 
Zhang (CN103544389B) teaches in Fig. 3 a “fault tree model” on page 3 of the attached English translation. The fault tree is of a mobile crane vehicle. In a similar way to the present application, components that can cause a subsystem to fail are on a branch for that subsystem.  

    PNG
    media_image2.png
    599
    814
    media_image2.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665